EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 17, line 3, after “of”, before “self-healing”, delete “a substrate a” and insert "the substrate the".

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Wanli Wu on 06/27/22.

It is noted that claims 17-18 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.









REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Rohatgi (U.S. Patent Application Publication No. 2011/0033721) and Poznyak et al. (Novel Inorganic Host Layered Double Hydroxides Intercalated with Guest Organic Inhibitors for Anticorrosion Applications, 2009, ACS Applied Materials & Interfaces 1 (10), 2353-2362) for the following reasons:
Rohatgi teaches a coated article comprising: a substrate and a self-healing coating disposed on a surface of the substrate, the self-healing coating comprising a metallic matrix; and a plurality of micro- or nano-sized particles dispersed in the metallic matrix, the micro- or nano-sized particles comprising an active agent 
However, Rohatgi fails to disclose wherein the micro- or nano-sized particles comprise the active agent intercalated between layers of a material having a layered structure as required in claim 1. 
Poznyak et al. teaches a coated article comprising: a metallic substrate; and a self-healing coating disposed on a surface of the substrate; and a plurality of nano-sized particles dispersed in the matrix (“host” systems, or the layered double hydroxides); wherein the micro- or nano-sized particles comprise an active agent intercalated between layers of a material having a layered structure (anionic species and solvent molecules), wherein the active agent comprises a corrosion inhibitor, and wherein the material having a layered structure comprising an oxide layered material.
However, Poznyak et al. fails to disclose the oxide layered material as now required in claim 1. 
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/28/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 17-18 include all the limitations of allowable product claim 1, it is noted that present claims 17-18 are allowable over Rohatgi and Poznyak et al. for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787